DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on January 5, 2021 is acknowledged. Claims 13-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 5, 2018 is being considered by the examiner.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
It is recommended that the limitation “respective flow paths” in claims 1 and 7 be amended to “respective arborescent flow paths” to provide proper context to the limitation “respective”. Otherwise, it is unclear to what “respective” refers.   
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitation “a subset of the chambers is loaded with substances…” recited in claim 1 is indefinite because it is unclear whether the limitation intends to convey a method or a state. The ambiguity is further confounded by the limitation “in operation”. Because the invention is directed to a device (as opposed to a method), recitation of method steps directed to how the device is used does not 
For examination purposes, broadest reasonable interpretation will be applied against the claims, meaning that the limitation will be interpreted as conveying a method step. 
Claim 1 is also indefinite because of the limitation “the substance”. The claim previously introduces “substances”. Consequently, it is unclear to which specific substance of the many “substances” the limitation “the substance” refers. Likewise, the limitation “the substance” in claim 10 is indefinite. 
Claim 2 is indefinite because it is impossible for each chamber of a given set of chambers to branch into a respective one of m number of vent microchannels as recited in the last clause of the claim. According to the claim, the overall number of chambers in the device exceeds m (see “each of the chambers of a same one of the m sets of chambers”, i.e. there are m sets of chambers, and each set comprises multiple chambers). Because the number chambers exceeds m, and there are only m number of vent microchannels, it is impossible for each chamber to branch into a respective vent microchannel as recited in the last clause of claim 2.    
Claim 7 is indefinite because the nexus between the continuous wetting surface of the respective flow paths and the inlet microchannel is unclear. Based on the claim language, the respective flow paths are distinct from (i.e. does not include) the inlet microchannel. That said, it is unclear how the continuous wetting surface of the respective flow paths pull liquid introduced in the inlet microchannel. If the mechanism by which the liquid is pulled is capillary action, it should be the inlet microchannel that exhibits a continuous wetting surface.   
Claim 8 is indefinite because the subject matter of the claim is not an inherent feature of the invention. Whether a given chamber is subject to a detectable change in a property of a liquid or a substance inside the chamber is dependent on the nature of the liquid and/or the substance, as well as the intent of the user filling the chambers with said liquid and substance (e.g. the user may designate a specific chamber to be a blank control that exhibits no detectable change, or the user may designate the 
Claim 10 is indefinite because the scope of the substances that Applicant is attempting to claim is indefinite. Because the claim does not identify the liquid, the nature of the claimed interaction that produces the claimed detectable change is not ascertainable. For example, it is unclear whether Applicant is attempting to claim substances that interact with any and all liquids to yield a detectable change.  
Claims 11 and 12 are indefinite because the scope of the alignment features is indefinite. According to claim 11, the alignment features “alter” a symmetry of an array of the chambers, and according to claim 12, the alignment features are “enabled by” the chambers. Such claim construction renders the claims indefinite for the following reasons: 
a) It is unclear how a symmetry of the chambers can be “altered” since the chambers are permanent features of the device. It is unclear what the alignment features do to the chambers to “alter” a symmetry of the chamber layout;  
b) Based on the disclosure of the specification, the subject matter of claim 12 refers to alignment features in the form of substances situated in the chambers. That said, it is unclear how substances in the chambers constitute a structure of the device. According to claim 11, the alignment features are part of the flow path structure of the device. 
Further clarification regarding the nature of the alignment features recited in claims 11 and 12 is requested. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yue et al. (US 2007/0014695 A1). 
Yue et al. disclose a microfluidic (see [0080]) device comprising (see Fig. 2A):
a flow path structure including an inlet microchannel 70 and chambers 80; 
wherein the flow path structure is configured as an arborescence extending from the inlet microchannel 70 to the chambers 80 such that liquid introduced in said inlet microchannel 70 can potentially enter the chambers 80 via respective flow paths to remain essentially confined in the chambers; and 
wherein a subset of the chambers 80 can be loaded with substances adapted for interacting with liquid to yield a detectable change in a property of the liquid or the substance in each of the chambers of said subset, in operation.  
As discussed above, the last clause of the claim is being interpreted to convey a method step. Because the claim is directed to a device, Yue et al. need not disclose such method step to anticipate claim 1. Rather, Yue et al. need only disclose a device that can be used in the manner recited in the last 
With respect to claim 2, the claim is indefinite, as discussed above. That said, the flow path structure further comprises:
a set of m distribution microchannels 110, m ≥ 2, each branching from the inlet microchannel 70 (see Fig. 2A); and 
m vent microchannels 40; 
wherein said chambers are arranged in m sets of chambers 80, respectively associated to the m distribution microchannels 110 (see Fig. 2A), whereby each chamber of a same one of the m sets of chambers 80 branches from a same distribution microchannel 110, so as to allow liquid in said same distribution microchannel 110 to potentially enter said each of the chambers 80 (see Fig. 2A); 
wherein the m vent microchannels 40 are respectively associated to the m sets of chambers 80 such that each chamber 80 of a same one of the m sets of chambers branches into a respective one of the m vent microchannels 40 via a stop valve (see [0082] disclosing hydrophobic liquid stops), the latter Page 38 of 45P201705835US01designed to prevent liquid having entered said each of the chambers 80 to enter said respective one of the m vent microchannels 40.  
With respect to claim 8, the claim is indefinite, as discussed above. According to the specification, a flow path that is masked satisfies the claim. That said, a device that obstructs vision of the chambers is deemed to satisfy the claim. In this instance, the lower surfaces of the chambers 80 are optically opaque (see [0089]), meaning that the Yue et al. device is designed to conceal vision via the backside of the device.  
With respect to claim 10, the claim does not further limit the claimed invention, as discussed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. in view of Vulto et al. (US 2015/0238952 A1).
As indicated above, the Yue et al. device comprises a stop valve (e.g. hydrophobic liquid stop) between each chamber 80 and vent microchannel 40. However, Yue et al. do not disclose the use of liquid pinning structures as stop valves. Nevertheless, instead of using a hydrophobic liquid stop, it would have been obvious to one of ordinary skill in the art to incorporate other conventional forms of stop valves in the Yue et al. device. For example, Vulto et al. disclose that meniscus pinning is a well-known phenomenon used to create capillary stop structures in a microfluidic network (see [0004]). Based on the disclosure of Vulto et al., it would have been obvious to one of ordinary skill in the art to use two or more liquid pinning structures as each stop valve in the Yue et al. device. The modification would constitute substitution of one element for another equivalent element, which is considered obvious to one of ordinary skill in the art.     

s 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. in view of Zhang (US 2020/0353462 A1).
While Yue et al. disclose a means for preventing liquid from flowing back out of the chambers 80 (see [0149]-[0150] disclosing the use of oil to seal the chambers; see also Figs. 39B-39C), Yue et al. do not disclose the use of unidirectional valves as the means. Nevertheless, instead of using oil, it would have been obvious to one of ordinary skill in the art to implement other conventional means of preventing backflow in the Yue et al. device. For example, Zhang discloses a microfluidic device comprising a unidirectional valve that prevents liquid from unintentionally leaving a mixing chamber (see [0039]). Based on the disclosure of Zhang, it would have been obvious to one of ordinary skill in the art to provide a unidirectional valve (i.e. a liquid switch) between each distribution microchannels 110 and the respective chamber 80 of the Yue et al. device to prevent liquid from flowing back out of the chamber 80. The modification would constitute substitution of one element for another equivalent element, which is considered obvious to one of ordinary skill in the art.     
Allowable Subject Matter
While no claim stands allowed due to the indefiniteness of the claims, prior art does not disclose a microfluidic device comprising a flow path structure as recited in claim 3. Based on the disclosure of Yue et al., not all of the channels and chambers of the Yue et al. device comprise a uniform depth. Moreover, based on the disclosure of Yue et al., there is no motivation to provide all of the channels and chambers with a uniform depth. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL S HYUN/Primary Examiner, Art Unit 1797